ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, examination has been re-opened further in view of the 3/9/2022 IDS.  

Reasons for allowance
10/14/2021 claims 1, 4-6 and 8-19 are allowed for the reasons of record as summarized in the 12/9/2021 Notice of Allowance at p. 2.  (Claims 2-3 and 7 are canceled.)
Regarding the 3/9/2022 IDS, while Chase and Riazi teach aspects of the instant computational methods, they do not apply those methods to the instantly claimed pharmacological collaboration including use of drug target interaction (DTI) data for DTI prediction.  In contrast, Lan teaches aspects of the instant DTI prediction but does not teach the instant computational methods.  It would not have been obvious to combine these references, at least due to their disparate application areas.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The replacement 3/29/2021 supplemental drawings and 12/28/2018 supplemental drawings previously were accepted.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631